Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 

In response to amendment filed 01/26/2021, no claims have been amended. Claims 13-22 and 24-31 are currently pending. Claims 30-31 are new.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 19, 21-22, 24-26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US Publication No. 2018/0264640 A1) in view of Manzi et al. (US 20150147460 A1)

In regards to claim 13, Holloway teaches, An automaton for treating a surface for treatment, the automaton comprising a treatment device having a movable end configured to treat a surface of walls, facades, ceilings, and/or objects, (See abstract, paragraph 1, electromechanical arm suitable for spraying a treatment material on a surface of an enclosed space. Embodiments of the invention relate to a modular robot. See fig. 22, paragraph 137, electromechanical arm 900 comprises a wrist and elbow joint 940 between the extendable pole 902 and the spray gun 904 arranged to allow variation in the direction of the spray gun 904. Also see paragraph 166, The two surfaces may be side walls, the wall of a pipe or the floor and ceiling of a void.) 
and an interface configured to indicate to the automaton the surface that is to be treated, wherein the interface comprises a screen configured to display a representation of at least a portion of the surroundings in which the surface for treatment is to be found, on the basis of data obtained from the surroundings or from a digital file of the surroundings in two or three dimensions, (See fig. 22, paragraph 137, The electromechanical arm 900 is also provided with a microcontroller in the form of a laptop 936 having a screen 910 for displaying the image from the camera 906. Also see fig. 49-51 and paragraphs 157-158, a user interface used by operators of a electromechanical arm as described in the present disclosure, showing the interface for controlling a spray gun mounted on the electromechanical arm... FIG. 49 shows the video feed from the onboard camera with information from the map and scanning overlaid.  The operator is shown where the gun is pointing by an arrow and can directly control the movement, for example with a gamepad controller...the strokes are shown as horizontal lines overlaid on the camera feed on the area to be sprayed.  As shown in FIGS. 49 to 51, alongside the processed view from the camera, the user can select different views of the overall positioning of the electromechanical arm and the orientation of the spray gun within the space to be treated. Also see paragraph 160, camera)  
and wherein the interface is configured to enable a person to select the surface for treatment on the representation displayed on the screen.  (See paragraph 158 and figs. 49-51, The operator can also select the area to spray and the electromechanical arm calculates the movement required to spray that area.  In this case the strokes are shown as horizontal lines overlaid on the camera feed on the area to be sprayed. Also see paragraph 160)
the automaton being autonomous (See abstract, paragraph 161, the robotic vehicle automatically calculates the area that needs to be sprayed…paragraph 28, the robot comprising a plurality of mutually connectable modules. Throughout paragraphs of Holloway describes functionality of the robot arm, where the term “robot” as known by person of ordinary skilled in the art, is known to be autonomous)
Holloway does not specifically teach, further comprising presence sensors to ensure that the automaton can autonomously work in the proximity of individuals without colliding with them or injuring them.
However, Manzi further teaches, further comprising presence sensors to ensure that the automaton can autonomously work in the proximity of individuals without colliding with them or injuring them (See paragraph 102, claim 23, In particular in the case shown in FIGS. 17A and 17B, the mobile platform 350 can be equipped with at least one sensor for detecting possible obstacles present in the working area.  For example, as diagrammatically shown in an exemplary embodiment of FIG. 7, the sensors for detecting the obstacles can comprise one, or more distance sensors 361 and at least one proximity sensor 362.  On the basis of the detected signals by a, or each, proximity sensor 361 and/or by a, or each, distance sensor 362, the mobile platform 350 is adapted to move in the working area, in order to avoid the detected obstacles. Avoiding detected obstacle automatically avoids collision and injuries.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify sensor of Halloway to further include sensor and algorithm for avoiding hitting nearby obstacles upon detection by the sensor further taught by Manzi because damage to the robotic device can be prevented 


	In regards to claim 14, Holloway-Manzi teaches the automaton according to claim 13, wherein the interface is also configured to display information about the operation of the automaton.  (See figs. 49-51, edges of the screen displays information about the operation of the spray gun)

In regards to claim 19, Holloway-Manzi teaches the automaton according to claim 13,  wherein the screen of the interface is a touch screen and/or wherein the interface includes a manually operated pointing device, distinct from the screen.  (See fig. 22 and paragraph 137, 158, gamepad 938…The operator is shown where the gun is pointing by an arrow and can directly control the movement, for example with a gamepad controller.)


In regards to claim 21, Holloway-Manzi teaches the automaton according to claim 13, wherein the data obtained in the surroundings is received by scanning said surroundings.  (See paragraph 27, To help the operator understand where the tool and spray nozzle is pointing laser cross hairs may be mounted and aligned with the nozzle.  
Alternatively the apparatus may comprise one or more laser rangefinders that can either scan a predefined area or rotate to build a 3D map.)  

In regards to claim 22, Holloway-Manzi teaches the automaton according to claim 13,  further comprising: a base configured to move over the ground; and a platform mounted on the base and configured to move, at least in part, perpendicularly to the base; and wherein the treatment device are mounted on the platform.  (See fig. 15-16 and paragraphs 132-133, chassis 622 provided with four wheels 620 for moving over the ground. Also see fig. 71 and paragraph 184. Also see paragraph 25, 30, To help the operator manoeuvre the arm, a sled, ball or wheels may be used on a support for the arm.  These wheels may have their axle in line with the arm allowing the arm to be moved side to side more easily, or be mounted so the axle is perpendicular to the arm and making it easier for the arm to be pushed into and out of the void. Lastly see figs. 1-3, and paragraphs 117-120, a universal joint module may alternatively be provided to allow rotation about any axis perpendicular to the axial direction of the driven section 26.)


In regards to claim 24, Holloway-Manzi teaches the automaton according to claim 13,  wherein the surface treatment comprises at least one of painting, sanding, and spraying a coating.  (See paragraph 188, The arm and spray gun may be used industrially, for example for applying paint, protective coatings, sealant or carrying out other maintenance and repairs to cracked or damaged pipes, storage tanks and other industrial structures.)

In regards to claim 25, Holloway-Manzi teaches the automaton according to claim 13. wherein the screen is configured to display a three-dimensional representation of at least a portion of the surroundings in which the surface for treatment is to be found, on the basis of data obtained from the surroundings or from a digital file of the surroundings in two or three dimensions.  (Holloway teaches generating a 3D map as well as displaying video data captured from camera which displays 3D representation (e.g. see at least fig. 49-51 and paragraphs 27, 135, 160))

In regards to claim 26, Holloway-Manzi teaches the automaton according to claim 13,  wherein the interface is configured to display the operating parameters or any anomalies of the automaton. (See figs. 49-51)


In regards to claim 30, Holloway-Manzi teaches the automaton according to claim 13, also comprising sensors and/or stereoscopic cameras enabling the automaton to locate its position in its surroundings in three dimensions. (See Manzi abstract, An identification device is also provided for identifying the three-dimensional shape of the surface…paragraph 24, a processing means arranged to receive said detected projected image from said sensor means and to determine said spatial coordinates (x,y,z) of each of said points of said projected image in such a way to determine the three-dimensional shape of said surface…paragraph 95, the apparatus 100 is provided with a detection device 60 for identifying the three-dimensional shape of the above described surface 51 of the object 50 to be painted.)

In regards to claim 31, Holloway-Manzi teaches the automaton according to claim 13, further comprising presence sensors and configured to limit, or avoid, contact with potential obstacles. (See Manzi paragraphs 38, 102, sensors detecting obstacles to avoid)


Claims 15-18, 20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US Publication No. 2018/0264640 A1) in view of Manzi et al. (US 20150147460 A1), in view of Reynolds et al. (US Publication No. 2016/0275702 A1)

In regards to claim 15, Holloway-Manzi teaches the automaton according to claim 13.
Halloway-Manzi does not specifically teach, wherein the interface is configured to identify, in the portion of the surroundings that is displayed on the screen, at least one determined surface that is surrounded by a closed outline.  
However, Reynolds further teaches, wherein the interface is configured to identify, in the portion of the surroundings that is displayed on the screen, at least one determined surface that is surrounded by a closed outline.  (See fig. 20 and paragraph 62, If the user is having an issue with the paint bleeding into undesired areas and would like to section off an area, the user can click the masking tool 161, FIG. 20.  There are two types of masking tools: One is a line tool that allows a user to block off an area with 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway-Manzi to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.

In regards to claim 16, Holloway-Manzi teaches the automaton according to claim 13.
Holloway-Manzi does not specifically teach, wherein the interface is configured to enable a person: to select the surface for treatment by selecting, on the representation displayed on the screen, at least one determined surface surrounded by a closed outline, and possibly to exclude at least a portion of said determined surface that is not to be treated by selecting, on the representation displayed on the screen, a determined portion surrounded by a closed outline that is situated inside said determined surface.  
However, Reynolds further teaches, wherein the interface is configured to enable a person: to select the surface for treatment by selecting, on the representation displayed on the screen, at least one determined surface surrounded by a closed outline, and possibly to exclude at least a portion of said determined surface that is not to be treated by selecting, on the representation displayed on the screen, a determined portion surrounded by a closed outline that is situated inside said determined surface.  
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway-Manzi to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.


In regards to claim 17, Holloway-Manzi teaches the automaton according to claim 13. 
Holloway-Manzi does not specifically teach, wherein the interface is configured to enable a person: to select the surface for treatment by making at least one closed outline on the representation displayed on the screen in order to define a defined -3-surface, by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface.
However, Reynolds further teaches, wherein the interface is configured to enable a person: to select the surface for treatment by making at least one closed outline on the representation displayed on the screen in order to define a defined -3-surface, by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface. (See fig. 20-22, paragraph 62, One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20) and then paint, e.g. with the paint brush 52, without concern that the paint will bleed into the area 158 that the user masked off, see FIG. 21. Also see fig. 21-24, paragraphs 63-64, excluding desired portion of the surface from being painted. Also see paragraph 61, eraser icon 59)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway-Manzi to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.


In regards to claim 18, Holloway-Manzi -Reynolds teaches the automaton according to claim 17, wherein the interface is configured to identify at least one singularity in the portion of the surroundings displayed on the screen and wherein the interface is configured to modify the closed outline of at least one defined surface so as to make it correspond with one or more of said singularities.  (See Reynolds figs.21-25 and paragraphs 62-64, user first defines straight line 58 and singularity is identified (e.g. shown in fig. 21-22, album or window in the center is not painted), user then decides to move straight line 58 to align with one edge of the singularity. As shown in fig. 22, user 

In regards to claim 20, Holloway-Manzi teaches the automaton according to claim 13.
Holloway-Manzi teaches generating a 3D map as well as displaying video captured from camera which displays 3D (e.g. see at least fig. 49-51 and paragraphs 27, 135) however does not specifically teach, in which the surface for treatment is to be found on the basis of a file containing a …model of said surroundings.   
However, Reynolds further teaches, in which the surface for treatment is to be found on the basis of a file containing a …model of said surroundings.  (See fig. 9-13 and paragraphs 57-58, uploading image file for painting)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify user interface screen of Halloway-Manzi to include user interface screen for painting operation further taught by Reynolds because user is provided with multiple options to mask off specific area defined by the user, therefore preventing paint bleeding/painting into undesired areas (paragraph 62). This improves user experience as user is able to paint desired area more efficiently.

In regards to claim 27, Holloway-Manzi -Reynolds teaches the automaton according to claim 17, wherein the interface is configured to enable a person to exclude at least a portion of said defined surface that is not to be treated by making a closed outline on the representation displayed on the screen in order to define a defined portion situated inside said defined surface.  (See Reynolds fig. 20-22, paragraph 62, One is a line tool that allows a user to block off an area with a straight line 58 (FIG. 20) and then paint, e.g. with the paint brush 52, without concern that the paint will bleed into the area 158 that the user masked off, see FIG. 21. Also see fig. 21-24, paragraphs 63-64, excluding desired portion of the surface from being painted. Also see paragraph 61, eraser icon 59)

In regards to claim 28, Holloway-Manzi -Reynolds teaches the automaton according to claim 18,  wherein the at least one singularity in the portion of the surroundings displayed on the screen is one or more corners or one or more edges.  (See Reynolds figs.21-25 and paragraphs 62-64, user first defines straight line 58 and singularity is identified (e.g. shown in fig. 21-22, album frame or window surrounded by four edges in the center of the left side of the figure is not painted), user then decides to move straight line 58 to align with one edge of the singularity. As shown in fig. 22, user can easily select remove all button to remove any existing straight line and redraw straight line for modification in closed outline)

In regards to claim 29, Holloway-Manzi -Reynolds teaches the automaton according to claim 20,  wherein the screen is configured to display the representation in three-dimensions of at least a portion of the surroundings in which the surface for treatment is to be found on the basis of a file containing a 3D model of said surroundings. (Holloway teaches generating a 3D map as well as displaying video captured from camera which displays 3D representation (e.g. see at least fig. 49-51 and 


Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
With respect to first argument: 
    PNG
    media_image1.png
    276
    649
    media_image1.png
    Greyscale

Examiner finds that applicant’s interpretation of Manzi is unreasonably narrow. Manzi clearly mentions that sensors are provided to avoid possible obstacles that have been detected by the sensors (par 38, 102). Although protected by a wall (Manzi fig. 17), any individuals can still be near mobile base 350 for any repair and/or maintenance at any time. A person of ordinary skilled in the art would acknowledge that “obstacle” would encompass humans, and in addition, Manzi does not explicitly state that sensors cannot detect human as an obstacle. Examiner notes that claim limitation of claim 13 in which Examiner relies Manzi on does not recite any more than simply automaton having presence sensors to ensure that the automaton can autonomously work in the proximity of individuals without colliding with them or injuring them” (See rejection of claim 1 set forth above).
With respect to second argument:

    PNG
    media_image2.png
    305
    628
    media_image2.png
    Greyscale

Examiner finds that majority of applicant’s description of the invention stated herein are not claimed features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., such sensors thus allow the robot to work in an open environment, with nearby people also performing work; while preserving their safety. In particular, the purpose of such sensors is not only to monitor the environment of the robot when the robot is moving, but to monitor it continuously, including when the robot is stationary, because people could approach and be injured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 how presence sensors function to avoid people into the claim language in order to differentiate proximity sensor of Manzi from claimed sensor. 
Current claim (last limitation), at best, describes that automaton comprises proximity sensors, and remaining limitation: “ensure that the automaton can autonomously work…” is merely a summary of invention’s intended use or results by implementing proximity sensor to automaton. Claim is silent with respect to how exactly proximity sensor is used to avoid collision with people.  
According to MPEP 2114: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In response to applicant's remaining arguments that Manzi does not disclose, “ensure that the automaton can autonomously work in the proximity of individuals without colliding with them or injuring them”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 

	Thus, even if, assuming, arguendo, that Manzi does not explicitly disclose, “ensure that the automaton can autonomously work in the proximity of individuals without colliding with them or injuring them”, said limitation is still automatically met since Manzi disclose the presence sensors, which is the structural limitation requirement of the claim. Presence sensors in Manzi is capable of performing the claimed manner, (on the basis of the signals that are detected by the proximity sensor and/or by the distance sensor, the mobile platform is arranged to move in the working area, for example a painting cabin, avoiding possible obstacles that have been detected (at least [0038] and [0102])). If Manzi can detect obstacles to avoid, then it is also capable of detecting humans to avoid. Obstacle can be a human individual. 
Lastly, in response to applicant’s argument on combination of references, Examiner respectfully disagrees. Again, applicant provides unreasonable narrow viewing of the prior arts. Even if robot of Halloway is manually controlled by a person, accidents can still do happen. It would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify sensor of Halloway to further include sensor and algorithm for avoiding hitting nearby obstacles upon detection by the sensor further taught by Manzi because damage to the robotic device can be prevented by implementing this algorithm, thereby providing protection to both robotic device and any obstacle that may be a person. Also, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to 
Examiner respectfully requests for further amendments on how exactly the sensors work to provide safety as current claim only states intended result. Also, merely reciting that automaton can work alongside with individuals does not impose any novelty over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN S LEE/Primary Examiner, Art Unit 2177